DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 4/30/2019. Claims 1-8 have been amended, no new claims have been added, and no claims have been cancelled. Thus, claims 1-15 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 2 the limitation “an output port” is unclear whether this a new output port or referring to the output port claimed in line 3 of claim 1.
Claim 12 recites the limitation "alarm module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected based on dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor (20150297903) in view of Hight (20170128304), O'Donnell (20150144130), and Schnitzer (5692497).
 	With respect to claim 1, Kantor discloses a ventilator system apparatus (100, fig 1) the apparatus comprising a ventilator source (182, fig 2A; see [0069], lines 1-3) having an output port (tubing is connected to AV, fig 1 ) configured to output a ventilation gas (oxygen; see [0069], lines 1-3), wherein the output port is configured to be coupled via a first plurality of ventilation components (144A/B, 153, 154; fig ) in a ventilation circuit (111, fig 2A) between the ventilator source and a patient (connections between 182 and patient interface 152, fig 2A); a camera (115, fig 1) configured to capture images (see [0083], lines 4-6) of the ventilator source, one or more component of the first plurality of ventilation components, and the patient (“entire care session” camera faces patient to see all ventilator components and patient).
Kantor lacks a database of multiview images of a plurality of ventilation components; and a controller including a control module, a component recognition and identification module, 
However, Hight teaches a database of multiview images of a plurality of ventilation components (controller stores images in memory; see [0055], lines 1-4 and [0058], lines 1-4); and a controller (230, fig 4) including a control module, a component recognition and identification module (object recognition module; see [0058], lines 1-4), and a component tracking module (see [0060], lines 6-8) configured to track targets within a plurality of real-time images captured via the camera (see [0058] lines 17-20) and to detect at least one change in tracked targets (see [0060], lines 16-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera and control of Kantor to include the modules and function as taught by Hight so as to monitor the safety and air supply for the patient.
Further, the modified Kantor lacks the controller operatively coupled to the ventilator source, and includes a ventilation compensation module, and the control module is configured to control an operation of the ventilator source with operating parameters determined as a function of, an output of the component recognition and identification module and an output of the ventilation compensation module determined as a function of an output of the component tracking module, wherein responsive to the operating parameters, the ventilator source outputs the ventilation gas with one or more ventilation properties. 
However, O’Donnell teaches a control system (see [0091], line 1) coupled to the ventilator source (the control and source are connected, as the control can shut down the unit see [0091], line 6-7) with a compensation module (fault detection method; see [0091], line 2) and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the modified Kantor to control an operation of the ventilator source as taught by O’Donnell so as to provide a closed loop circuit which does not require constant manual adjustment.
The modification by O’Donnell would provide the operating parameters to the ventilator source after detecting the disconnection of the tube by camera image tracking. 
The modified Kantor lacks controlling the ventilation source as a function of a gas composition algorithm.
However, Schnitzer teaches a ventilator system (10, fig 1A) with a microprocessor (22, fig 1A) controlling gas flow as a function of gas composition (see claim 30, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control module of the modified Kantor with control as a function of gas composition as taught by Schnitzer.
With respect to claim 2, the modified Kantor shows that the component recognition and identification module is configured to recognize or identify within a captured image (see [0058], lines 1-4 of Hight), via template matching with the multiview images of the database (see [0060], lines 6-8 of Hight) of the ventilator source and one or more component of the first plurality of ventilator components (breathing lines (40); see [0060], lines 1-3 of Hight), wherein the output of the component recognition and identification module includes data indicative of the 
With respect to claim 3, the modified Kantor shows that the tracked targets include the recognized or identified one or more component of the first plurality of ventilator components (endotracheal tube (22) and breathing tube (20), see [0055], lines 5-9 of Hight); and one or more connection thereof (breathing tube attachment to/from endotracheal tube), the component tracking module further being configured to detect at least one change in the connection of the tracked targets (see [0055], lines 7-8 of Hight), wherein the output of the component tracking module includes data indicative of the at least one detected change in the connection of the tracked targets (see [0055], lines 11-14 of Hight).
	With respect to claim 7, the modified Kantor shows that the tracked targets comprises connections in the ventilation circuit between the ventilator tubing coupled to a patient interface (endotracheal tube (22) and breathing tube (20), see [0055], lines 5-9 of Hight) and wherein the at least one detected change comprises a disconnection of at least one of the one or more connections (see [0055], lines 11-14 of Hight).
With respect to claim 9, Kantor discloses a method for providing a ventilator system apparatus (100, fig 1), providing a ventilator source (182, fig 2A; see [0069], lines 1-3) having an output port (tubing is connected to AV, fig 1 ) configured to output a ventilation gas (oxygen; see [0069], lines 1-3), wherein the output port is configured to be coupled via a first plurality of ventilation components (144A/B, 153, 154; fig ) in a ventilation circuit (111, fig 2A) between the ventilator source and a patient (connections between 182 and patient interface 152, fig 2A); capture images (see [0083], lines 4-6) via a camera (115, fig 1) of the ventilator source, one or 
Kantor lacks providing a database of multiview images of a plurality of ventilation components; and a controller including a control module, a component recognition and identification module, and a component tracking module configured to track targets within a plurality of real-time images captured via the camera and to detect at least one change in tracked targets.
However, Hight teaches a database of multiview images of a plurality of ventilation components (controller stores images in memory; see [0055], lines 1-4 and [0058], lines 1-4); and controlling, via a controller (230, fig 4), including a control module, a component recognition and identification module (object recognition module; see [0058], lines 1-4), and a component tracking module (see [0060], lines 6-8) configured to track targets within a plurality of real-time images captured via the camera (see [0058] lines 17-20) and to detect at least one change in tracked targets (see [0060], lines 16-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera and control of Kantor to include the modules and function as taught by Hight so as to monitor the safety and air supply for the patient.
Further, the modified Kantor lacks the controller operatively coupled to the ventilator source, and includes a ventilation compensation module, and the control module is configured to control an operation of the ventilator source with operating parameters determined as a function of, an output of the component recognition and identification module and an output of the ventilation compensation module determined as a function of an output of the component 
However, O’Donnell teaches a control system (see [0091], line 1) coupled to the ventilator source (the control and source are connected, as the control can shut down the unit see [0091], line 6-7) with a compensation module (fault detection method; see [0091], line 2) and a control module (see [0091]) is configured to control an operation of the ventilator source with operating parameters determined as a function of, an output of the component recognition and identification module (the fault status determined by the control system can shut off the unit at detection of a component detachment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the modified Kantor to control an operation of the ventilator source as taught by O’Donnell so as to provide a closed loop circuit which does not require constant manual adjustment.
The modification by O’Donnell would provide the operating parameters to the ventilator source after detecting the disconnection of the tube by camera image tracking. 
The modified Kantor lacks controlling the ventilation source as a function of a gas composition algorithm.
However, Schnitzer teaches a ventilator system (10, fig 1A) with a microprocessor (22, fig 1A) controlling gas flow as a function of gas composition (see claim 30, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control module of the modified Kantor with control as a function of gas composition as taught by Schnitzer.

With respect to claim 11, the modified Kantor shows that the tracked targets include the recognized or identified one or more component of the first plurality of ventilator components (endotracheal tube (22) and breathing tube (20), see [0055], lines 5-9 of Hight); and one or more connection thereof (breathing tube attachment to/from endotracheal tube), the component tracking module further being configured to detect at least one change in the connection of the tracked targets (see [0055], lines 7-8 of Hight), wherein the output of the component tracking module includes data indicative of the at least one detected change in the connection of the tracked targets (see [0055], lines 11-14 of Hight).
With respect to claim 13, the modified Kantor shows that the output of the ventilation compensation module is a direct input to the gas composition algorithm (see claim 30, lines 1-6 of Schnitzer) for modifying a gas density of the ventilation gas output into the ventilation circuit (note, the microprocessor controls flow as a function of gas composition, the thus density would be changed in the flow).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor, Hight, O'Donnell, and Schnitzer as applied to claims 3 and 11 above, and further in view of Banner (8122883).
With respect to claims 4 and 12, the modified Kantor shows the ventilation compensation module, but lacks the ventilation compensation module generate an internal alarm, wherein the control module is further configured to implement a ventilator diagnostic algorithm in response to the internal alarm.
However, Banner teaches a ventilation system (10, fig 1) which includes a processing system (40, fig 2B) which generate an internal alarm (response signal; 49, fig 2B), wherein the control module is further configured to implement a ventilator diagnostic algorithm in response to the internal alarm (see col. 9, lines 38-46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compensation module of the modified Kantor to be able to generate an alarm and implement an algorithm as taught by Banner so as to keep the parameters within a desired threshold.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor, Hight, O'Donnell, and Schnitzer as applied to claim 1 above, and further in view of Hete (20170303821).
With respect to claim 8, the modified Kantor shows tracking targets (see claim 1 above) but lacks the target comprising characteristics of the patient.
However, Hete teaches a ventilator system with a sensor (camera; 18, fig) tracking characteristics of the patient, includes patient color wherein the detected change includes at least one of a change in patient color beyond a threshold amount (see [0023], lines 1-3 and 22-26).
.
Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wodicka (6705319), Farbarik (20070274693), Adametz (20170368277), and Raju (20180286518) are cited to show additional ventilation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785